DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui et al US 2018/0264937.
The reference discloses an evaporated fuel processing device provided in a vehicle, which includes an internal combustion engine and a fuel tank, for processing evaporated fuel that is fuel evaporated in the fuel tank, comprising: 
a canister including an adsorbent for adsorbing evaporated fuel; a sealing valve provided in a vapor pipe that connects the fuel tank to the canister, the sealing valve configured to be operated by an actuator to quantitatively adjust an opening degree of the sealing valve to open and close the vapor pipe; 
a pressure sensor (29) provided in the fuel tank and configured to detect a pressure of vapor-phase gas in the fuel tank; 
a purge valve (20) provided in a purge pipe connecting the canister to an intake pipe of the internal combustion engine, the purge valve configured to open and close the purge pipe; 


   [0035] As shown in FIG. 1, to the ECU 70, an output signal from the pressure sensor 28 built in the key-off pump 27 and an output signal from the pressure sensor 29 provided to the fuel tank 3. The ECU 70 operates, while monitoring a measurement value of pressure corresponding to each of the output signals, the stepping motor 32 of the closing valve 20 to execute the learning process for the valve opening start position. For example, as shown in FIG. 3, the ECU 70 increases the operational amount with respect to the open direction of the closing valve 20 (the valve lifting amount) gradually in a stepwise manner from the initial position. The increased amount per increase is set as appropriate to a few-steps rotational amount (for example, four steps) of the stepping motor 32. In a case of detecting increase by at least specified pressure .DELTA.A with respect to the pressure in the canister 18 (system pressure) or decrease by at least specified pressure .DELTA.B with respect to the inner pressure of the fuel tank 3 (tank pressure), the increase or the decrease being caused by the operation with respect to the open direction of the closing valve 20, the ECU 70 memorizes the operational amount one time ago as the learning value of the valve opening start position. 

    PNG
    media_image1.png
    1001
    795
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note the cited documents disclosing controlling and learning fuel vapor emission valve positions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS N MOULIS whose telephone number is (571)272-4852.  The examiner can normally be reached on M-F 930-600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/THOMAS N MOULIS/Primary Examiner, Art Unit 3747